Exhibit 10.21

DIAMETRICS MEDICAL, INC.

EXERCISE AGREEMENT

THIS EXERCISE AGREEMENT (this “Agreement”), is made as of September 20, 2006, by
and between Diametrics Medical, Inc. (the “Company”) MAG Capital, LLC, Mercator
Momentum Fund, LP, Mercator Momentum Fund III, LP and Monarch Pointe Fund, Ltd.
(collectively, the “Securityholders”).

RECITALS

WHEREAS, the Company is presently considering the offering of 2,850 shares of
its Series J Convertible Preferred Stock (the “Transaction”);

WHEREAS, in connection with such changes, the Company deems it desirable to
obtain the agreement of the Securityholders to exercise or convert, as
applicable, their convertible and exercisable securities of the Company, into
common stock of the Company, par value $1.00 per share (the “Common Stock’)
which convertible and exercisable securities are set forth on the signature page
hereto (collectively, the “Securities”);

WHEREAS, Securityholder is entering into this Agreement to exercise or convert,
as applicable, the Securities for or into Common Stock of the Company, in order
to induce the Company to consummate the Transaction, and Securityholder has
required that the Company enter into this Agreement, upon the terms and subject
to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and other good and valuable consideration, the parties hereto
agree as follows:

ARTICLE I

AGREEMENT TO EXERCISE OR CONVERT

Section 1.1 Agreement to Exercise or Convert Securities other than Series H.
Notwithstanding any limitation on conversion contained in the documents
governing the Securities (other than the Series H Convertible Preferred Stock of
the Company held by the Securityholders), each Securityholder hereby agrees to
exercise or convert, as applicable, its Securities (other than the shares of
Series H Convertible Preferred Stock of the Company held by such
Securityholders) for or into Common Stock of the Company, upon the consummation
of the closing of the Transaction (the “Closing”). In furtherance of the
foregoing, Securityholder will comply with all of the terms and conditions for
exercise or conversion of its Securities as set forth in the terms and
conditions of the Securities, not later than the Closing. The Company will
notify Securityholder of the expected date of the Closing not later than two
business days prior to the Closing, which notice may be given orally or in
writing.

Section 1.2 Agreement to Exercise or Convert Series H. Each Securityholder
hereby agrees to convert its the shares of Series H Convertible Preferred Stock
of the Company held by such Securityholders or any of them into Common Stock of
the Company, effective as of the consummation of the Shareholder Approval (as
defined in the Certificate of Designations for the Company’s Series J
Convertible Preferred Stock). In furtherance of the foregoing,



--------------------------------------------------------------------------------

Securityholder will comply with all of the terms and conditions for exercise or
conversion of its Securities as set forth in the terms and conditions of the
Securities, not later than the Shareholder Approval Date (as defined in the
Certificate of Designations for the Company’s Series J Convertible Preferred
Stock). The Company will notify Securityholder of the expected date of the
Shareholder Approval Date not later than two business days prior to the such
date, which notice may be given orally or in writing.

Section 1.3 Adjustment Upon Changes In Capitalization. In the event of any
change in the Securities, by reason of any stock dividends, splits, mergers,
recapitalizations or other changes in the corporate or capital structure of the
Company, the number and kind of Securities subject to this Agreement shall be
appropriately adjusted.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

OF STOCKHOLDER

Securityholder hereby represents and warrants to the Company as follows:

Section 2.1 Title to Securities. As of the date hereof, Securityholder is the
record and beneficial owner of the number of Securities set forth on
Securityholder’s signature page hereto and such Securities are, or will be as of
the Closing all of the Securities owned, either of record or beneficially, by
Securityholder. Such Securities, are and will be as of the Closing owned free
and clear of any security interests, liens, claims, pledges, options, rights of
first refusal, agreements, limitations on voting rights, charges or other
encumbrances of any nature whatsoever other than pursuant to this Agreement,
except as disclosed to the Company prior to the execution and delivery of this
Agreement in writing.

Section 2.2 Authority Relative to This Agreement. Securityholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Securityholder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all proceedings on the part of Securityholder necessary to
authorize this Agreement or to consummate such transactions. This Agreement has
been duly and validly executed and delivered by Securityholder and constitutes a
legal, valid and binding obligation of Securityholder, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 2.3 No Conflict.

(a) Neither the execution and delivery of this Agreement nor the consummation by
Securityholder of the transactions contemplated hereby will (i) conflict with or
violate any law, rule, regulation, order, judgment or decree applicable to
Securityholder or by which its Securities are bound or affected or (ii) conflict
with, or constitute a violation of, or constitute a default under, or give to
others any rights of termination, amendment, acceleration or

 

2



--------------------------------------------------------------------------------

cancellation of, or result in the creation of a lien or encumbrance on any of
its Securities, pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Securityholder is a party or by which Securityholder or its Securities
are bound or affected, except for any such conflicts, violations, breaches,
defaults or other occurrences that would not prevent or delay the performance by
Securityholder of its obligations under this Agreement.

(b) The execution and delivery of this Agreement by Securityholder does not, and
the performance of this Agreement by Securityholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority, except where the failure to obtain
such consents, approvals, authorizations or permits, or to make such filings or
notifications would not prevent or delay the performance by Securityholder of
its obligations under this Agreement.

ARTICLE III

COVENANTS OF THE SECURITYHOLDER

Section 3.1 No Inconsistent Agreements. Securityholder, for the benefit of the
Company, hereby covenants and agrees that, except as contemplated by this
Agreement, Securityholder shall not enter into any agreement or grant a proxy or
power of attorney with respect to its Securities that is inconsistent with this
Agreement.

Section 3.2 Transfer Of Title. Securityholder, for the benefit of the Company,
hereby covenants and agrees that, so long as this Agreement is in effect,
Securityholder will not transfer record or beneficial ownership of any of its
Securities unless the transferee agrees in writing to be bound by the terms and
conditions of this Agreement.

ARTICLE IV

TERMINATION

Section 4.1 Termination. This Agreement shall terminate automatically upon the
date on which the Company notifies Securityholder in writing that it has
abandoned the Transaction for any reason other than as the result of a breach of
this Agreement by Securityholder.

Section 4.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 4.1 hereof, this Agreement shall forthwith become
void and have no effect, without liability on the part of any party hereto or
its trustees, partners, beneficiaries, directors, officers, stockholders or
affiliates.

ARTICLE V

MISCELLANEOUS

Section 5.1 Effectiveness of Agreement. This Agreement shall not be effective
and a binding agreement between the parties hereto shall not exist until this
Agreement is executed by the Company and the Company’s counterpart signature
page hereto is delivered to Securityholder.

 

3



--------------------------------------------------------------------------------

Section 5.2 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, telecopied (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

If to Securityholder:    At such address as is set forth on its signature page
hereto. If to the Company:   

Diametrics Medical, Inc.

6033 West Century Blvd., Suite 850

Los Angeles, CA 90045

Attention: Bruce Comer

Telephone No.: (310) 670-2721

Facsimile No.: (310) 670-4107

  

With a copy to:

 

Sidley Austin LLP

555 W. Fifth Street, Suite 4000

Los Angeles, California 90013

Attention: Stephen D. Blevit, Esq.

Telephone Number: (213) 896-6029

Facsimile Number: (213) 896-6600

Any party from time to time may change its address for the purposes of notices
hereunder by giving written notice to the other parties hereto of such new
address.

Section 5.3 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and replaces
and supersedes all prior agreements or understandings, both written and oral,
between the parties hereto, relating to the exercise or conversion, as
applicable, of Securityholder’s Securities.

Section 5.4 Securityholder Capacity. Securityholder signs solely in its capacity
as the record holder and beneficial owner of the Securities set forth on its
signature page hereto.

Section 5.5 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any state or federal court of the
United States located in Los Angeles County, California or New York, New York,
this being in addition to any other remedy to which they are entitled at law or
in equity. In addition, each

 

4



--------------------------------------------------------------------------------

of the parties hereto: (a) consents to submit such party to the personal
jurisdiction of any state or federal court in the event any dispute arises out
of this Agreement or any of the transactions contemplated hereby; (b) agrees
that such party will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court; (c) agrees that such
party will not bring any action relating to this Agreement or the transactions
contemplated hereby in any court other than a state or federal court sitting in
Los Angeles County, California or New York, New York; and (d) waives any right
to trial by jury with respect to any claim or proceeding related to or arising
out of this Agreement or any of the transactions contemplated hereby.

Section 5.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and shall not in any way be affected or impaired
thereby so long as the economic or legal substance of this Agreement is not
affected in any manner materially adverse to any party.

Section 5.7 Amendment. This Agreement may be amended only by a written
instrument signed by each of the parties hereto.

Section 5.8 Assignment. Except as required by operation of law, this Agreement
shall not be assignable by the parties hereto without the prior written consent
of the other party. This Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.

Section 5.9 Governing Law. This Agreement shall be governed by the internal laws
of the State of New York.

Section 5.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 5.11 Facsimile Signatures. Any signature page delivered pursuant to this
Agreement via facsimile shall be binding to the same extent as an original
signature. Any party who delivers such a signature page agrees to later deliver
an original counterpart to any party that requests it.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

THE COMPANY   DIAMETRICS MEDICAL, INC.   By:  

/s/ W. Bruce Comer, III

  Name:   W. Bruce Comer, III   Title:   Chief Executive Officer SECURITYHOLDER
  MAG CAPITAL, LLC   By:  

/s/ H. Harry Aharonian; /s/ Todd Bomberg

  Name:   H. Harry Aharonian; Todd Bomberg   Title:   Portfolio Manager; Chief
Investment Officer   Address: SECURITYHOLDER   MERCATOR MOMENTUM FUND, LP   By:
 

/s/ H. Harry Aharonian; /s/ Todd Bomberg

  Name:   H. Harry Aharonian; Todd Bomberg   Title:   Portfolio Manager; Chief
Investment Officer   Address: SECURITYHOLDER   MERCATOR MOMENTUM FUND III, LP  
By:  

/s/ H. Harry Aharonian; /s/ Todd Bomberg

  Name:   H. Harry Aharonian; Todd Bomberg   Title:   Portfolio Manager; Chief
Investment Officer   Address:

 

S-1



--------------------------------------------------------------------------------

SECURITYHOLDER   MONARCH POINTE FUND, LTD.   By:  

/s/ H. Harry Aharonian; /s/ Todd Bomberg

  Name:   H. Harry Aharonian; Todd Bomberg   Title:   Portfolio Manager; Chief
Investment Officer   Address:

CONVERTIBLE OR EXERCISABLE

SECURITIES OF THE COMPANY OWNED

BY THE SECURITYHOLDERS:

 

Warrants for 417,119 shares of Common Stock

 

23,389 shares of Series H Convertible

Preferred Stock

 

$375,000 Convertible Secured Promissory

Note and accrued interest thereupon

 

S-1